DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended. Claims 5 & 9 were previously cancelled. Claims 11-14 were previously withdrawn from further consideration. Claims 1-4, 6-8, 10 & 15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (WO 2013/120858 Al, and hereinafter using, for citation purposes, corresponding US 2015/0020947 A1) in view of Muraoka (US 20110136010 A1).
Regarding claims 1-2 & 6-8, 10 & 15, Stanga teaches a battery comprising a cathode, an anode and a separator placed between the cathode and the anode, wherein the separator comprises a porous substrate which is coated on at least one surface with a waterborne coating composition comprising discrete PVDF (at preferably least 70 mol% vinylidene fluoride units) binder particles having a most preferred average particle size between 80 nm and 400 nm, powdery inorganic electrochemically stable materials and a surfactant or thickener ([0009]-[0037], [0121]-[0134] & [0201]-[0204]). However, in an alternative embodiment, Stanga teaches that the coating composition can be directly coated and adhered to one of the electrodes to form an integrated electrode-separator assembly by laminating the coating composition directly on one surface of at least one electrode with no separate separator membrane to form the battery ([0161]-[0164], [0171] & [0173]). The discrete PVDF particles act as adhesion points between the discrete PVDF particles and electrodes and/or powdery inorganic electrochemically stable materials by performing the role of binder as taught by Stagna ([0018] & [0204]). Stanga further teaches that the resulting coating composition forms a layer having a dry thickness of preferably 2 to 40 microns, and a dry thickness of 30 microns in a specific embodiment ([0028] & [0203]) which overlaps with the instantly claimed range of 30 microns or less. Stanga further describes a process of applying a coating composition on at least one surface of a substrate layer where the substrate layer can, in certain instances, be an electrode layer to thereby form a laminated composite separator ([0152], [0155], [0159]-[160] & [0173]). In particular, Stanga teaches a casting step for applying the coating composition on the substrate which can be an electrode layer as noted above ([0152]). As such, Stanga’s coating composition is simultaneously casted with at least one electrode.					 					However, Stagna is silent as to the PVDF being a high molecular weight fluoropolymer . 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (WO 2013/120858 Al, and hereinafter using, for citation purposes, corresponding US 2015/0020947 A1) and Muraoka (US 20110136010 A1), as applied to claims 1-2, 6-8, 10 & 15 above, and further evidenced by Babinec (US 2010/0261065 A1).
Regarding claims 3-4, Stanga as modified by Muraoka teaches the integrated electrode separator assembly of claim 1, wherein the coating composition can be applied and adhered to one surface of the cathode and the anode ([0161]-[0164], [0171] & [0173]) but is silent as to the coating composition on the cathode and anode being the same (claim 3) or different with one coating composition being fluoropolymer-rich and the other coating composition being inorganic material-rich (claims 3-4).											Nevertheless, Stanga teaches that the coating composition can comprise preferably 15% to 95% by weight the PVDF and preferably 5% to 85% by weight the inorganic materials ([0162]-[0164]). However, one of ordinary skill in the art would have found it obvious to optimize the compositions of the coating compositions on the cathode and the anode in order to optimize a specific function of the coating composition on a respective electrode. As noted by Stagna, the inorganic material affects the ionic conductivity the coating composition layer which translates to increased conductivity when the amount of the inorganic material in the coating .  
  
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that Stanga as modified by Muraoka does not fairly teach or suggest the presently claimed integrated-electrode-separator assembly structure in which said porous fluoropolymer separator coating layer is simultaneously casted with at least one electrode, the examiner respectfully disagrees.							As noted in the updated rejection of claim 1 above, Stanga teaches a separator coating composition being applied to at least one surface of a substrate layer, wherein the substrate layer includes an electrode layer. Specifically the coating composition can be applied to the electrode by a process such as casting ([0152], [0155], [0159]-[160] & [0173]). Therefore, the separator coating composition of Stanga which can be simultaneously casted with at least one electrode to form the presently claimed integrated electrode separator assembly.					Thus, in view of the foregoing, claims 1-4, 6-8, 10 & 15 stand rejected.										
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2011/0217585 A1). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).				If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727